                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

KENNETH BLUE,                            §
                   PLAINTIFF,            §
                                         §
V.                                       § CASE NO. 3:19-CV-1799-K
                                         §
VETERANS MEDICAL CENTER,                 §
               DEFENDANT.                §

           ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
      RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions and Recommendation of the United

States Magistrate Judge. Accordingly, Plaintiff’s case is DISMISSED WITHOUT

PREJUDICE.

      SO ORDERED.

      Signed January 13th, 2020.




                                      _________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE
